         Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ARTHUR BEDROSIAN                                  CIVIL ACTION

                     v.                               NO. 15-5853

    THE UNITED STATES OF AMERICA,
    DEPARTMENT OF THE TREASURY,
    INTERNAL REVENUE SERVICE

                 MEMORANDUM ON REMAND FROM THIRD CIRCUIT

Baylson, J.                                                                     December 4, 2020

        Following this Court’s Findings of Fact, Conclusions of Law, and Judgment filed

September 20, 2017, and an appeal filed by the United States, the Third Circuit ordered a remand.

Bedrosian v. United States, Dep’t of Treasury, IRS, 912 F.3d 144 (3d Cir. 2018) (“Bedrosian II”).

Following additional briefing by the parties, and review of the entire record, this Court will vacate

the prior judgment, supplement the prior findings and conclusions, and enter judgment for the

United States.

    I. Introduction

        This case is not novel, but deals with the relatively arcane topic of tax litigation, arising

out of a taxpayer being assessed a penalty for failure to file an IRS form, the Report of Foreign

Bank & Financial Accounts, commonly referred to as a “FBAR.” 1 The obligation to file a FBAR

arises out of the taxpayer having maintained control over foreign bank accounts. The full details

and factual history of the case will not be repeated here.

    II. Procedural History




1
 REPORT OF FOREIGN BANK AND FINANCIAL ACCOUNTS (FBAR), https://www.irs.gov/businesses/small-businesses-
self-employed/report-of-foreign-bank-and-financial-accounts-fbar (last visited Dec. 2, 2020).
           Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 2 of 11




          Taxpayer Arthur Bedrosian, filed this action on October 27, 2015 seeking to obtain a refund

of $9,757.99 that he paid to the IRS for his allegedly “willful” violation of the FBAR filing

requirement. The government counter-claimed for the full amount of the penalty it had assessed,

arguing that Bedrosian owed $1,007,345.48. After denying cross-motions for summary judgment,

the Court held a non-jury trial and entered Findings of Fact and Conclusions of Law. See

Bedrosian v. United States, No. 15-5853, 2017 WL 4946433 (E.D. Pa. Sept. 20, 2017) (“Bedrosian

I”).

       III. The Third Circuit’s Opinion

          On appeal, the Third Circuit concluded that this Court had jurisdiction and agreed that the

willfulness standard in the FBAR context was the same as in other civil contexts, but it held that

the Court’s findings and conclusions did not contain a sufficiently clear consideration of all the

relevant facts in making a conclusion that Bedrosian’s conduct was not “willful.” In its original

findings, this Court compared Bedrosian’s conduct with conduct that other courts reviewed in

finding FBAR violations, on which the Government had heavily relied. This Court found that

Bedrosian’s conduct, although it would allow a finding that he was “negligent,” did not justify a

conclusion of “willfulness.”

          The Third Circuit noted that “a person commits a reckless violation of the FBAR statute

by engaging in conduct that violates an objective standard: action entailing an unjustifiably high

risk of harm that is either known or so obvious that it should be known.” Bedrosian II, 912 F.3d

at 153 (quotations omitted). It then referenced the test for recklessness in other tax contexts as the

test that should be applied here:

                 With respect to IRS filings in particular, a person “recklessly” fails
                 to comply with an IRS filing requirement when he or she “(1) clearly
                 ought to have known that (2) there was a grave risk that [the filing
                 requirement was not being met] and if (3) he [or she] was in a

                                                   2
        Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 3 of 11




               position to find out for certain very easily.” United States v.
               Carrigan, 31 F.3d 130, 134 (3d Cir. 1994) (quoting United States v.
               Vespe, 868 F.2d 1328, 1335 (3d Cir. 1989)) (alterations in original).

Bedrosian II, 912 F.3d at 153. As this quotation shows, the Third Circuit did not rely on any FBAR

precedents. The Third Circuit directed this Court to consider other cases in the taxation realm,

which had found that certain taxpayer conduct was “willful” because it satisfied an objective

standard of recklessness, as well as cases from other circuits which have applied this test in the

FBAR context.

   IV. Supplemental Findings of Fact

       This opinion will not review the entire record but will supplement the prior findings of fact

after considering the precedents on which the Third Circuit relied, and further review of the

evidence from the standpoint of whether, viewed objectively, Bedrosian’s conduct was reckless

and therefore willful. The Government’s reply brief on remand (ECF 77), notes several items of

evidence which the Court agrees support a finding that Bedrosian’s conduct was reckless:

       1. Bedrosian’s cooperation with the Government, which this Court emphasized as negating

       willfulness, began only after he was exposed as having hidden foreign accounts.

       2. Shortly after filing the 2007 FBAR, Bedrosian sent two letters to his Swiss bank directing

       closure of two accounts, but only one of these accounts had been disclosed on his FBAR.

       The second account was moved to a different Swiss bank and the funds were not repatriated

       to the United States.

       3. Bedrosian does not dispute he saw an article in The Wall Street Journal about the federal

       government tracing mail coming into the United States and was therefore alerted to the

       possibility of the United States finding out about his foreign bank accounts if the bank sent

       information through the mail.



                                                3
        Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 4 of 11




       4. Bedrosian’s Swiss accounts were subject to a “mail hold.” He does not dispute the

       existence of the mail hold or that he signed a form and paid a fee to the bank for this benefit.

       The Government relies on this point of evidence for the fact that Bedrosian paid a fee for

       a service, the purpose of which was to prevent correspondence from the foreign bank being

       tracked by the IRS.

       5. Bedrosian also acknowledged that he was aware of the significant amount of money held

       in his foreign bank accounts.

These findings supplement the findings from this Court’s earlier opinion that:

               the only evidence supporting a finding that Bedrosian willfully
               violated Section 5314 is: (1) the inaccurate form itself, lacking
               reference to the account ending in 6167, (2) the fact that he may
               have learned of the existence of the second account at one of his
               meetings with a UBS representative, which is supported by his
               having sent two separate letters closing the accounts, (3)
               Bedrosian’s sophistication as a businessman, and (4) Handelman’s
               having told Bedrosian in the mid-1990s that he was breaking the law
               by not reporting the UBS accounts.

Bedrosian I, 2017 WL 4946433, at *6.

       In summary, this Court’s prior analysis was focused almost entirely on Bedrosian’s

subjective intent and did not adequately consider whether the evidence warranted a conclusion,

from an objective point of view, whether Bedrosian acted either “knowingly or recklessly” in

failing to file a FBAR.

   V. Discussion of Law

       In the civil context, willfulness “cover[s] not only knowing violations of a standard, but

reckless ones as well.” Fuges v. Southwest Fin. Servs., Ltd., 707 F.3d 241, 248 (3d Cir. 2012).

Recklessness is defined as “conduct violating an objective standard: action entailing ‘an

unjustifiably high risk of harm that is either known or so obvious that it should be known.’” Safeco



                                                  4
           Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 5 of 11




Ins. Co. of Am. v. Burr, 551 U.S. 47, 68 (2007) (quoting Farmer v. Brennan, 511 U.S. 825, 836

(1994)).

       Both Third Circuit cases cited by the Third Circuit in Bedrosian apply the willfulness

standard in the context of failure to pay employment taxes. In Vespe, the Court stated that acting

willfully includes “pay[ing] other creditors in preference to the IRS when he knows taxes are due”

as well as paying “other creditors with reckless disregard for whether taxes have been paid.” 868

F.2d at 1335. The taxpayer argued that his actions could not meet the definition of willful because

he did not have control of the funds used to pay taxes and that he was hospitalized and subsequently

incarcerated during the relevant time period. Id. at 1331. In finding that the defendant at least

acted recklessly with respect to his tax obligation, the Court noted that he paid other creditors and

therefore “should have strongly suspected that [his company] might have also neglected to pay its

taxes.” Id. at 1335. Furthermore, “[h]e presented no evidence that he took any steps to determine

whether or not [his taxes] had been paid, or that such an inquiry would have been difficult or

unavailing.” Id.

       In Carrigan, the Third Circuit found that the District Court erred by granting summary

judgment in favor of the United States on the issue of willfulness. 31 F.3d at 135. The defendant

was a company executive who was aware the company was behind on its taxes and loaned the

company money in order to pay its debts. Id. at 132. The Third Circuit found there was a genuine

dispute of material fact regarding whether the defendant’s actions were willful because the record

was not clear as to how the defendant directed creditors should be paid. Id. The record

demonstrates that he “lent the company $ 20,000.00 to pay its creditors, including the IRS, but

took no other steps to direct that the tax liability be paid.” Id. at 134. However, “the record also

establishes that the one check that [the defendant] did sign . . . was paid to the IRS.” Id. The



                                                 5
        Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 6 of 11




record was also “not clear concerning whether the check to the IRS came from the funds lent by

[the defendant] or from some other source” and “about how much tax was due when [the

defendant] signed the check to the IRS.” Id. The court noted “his admittedly limited access to the

company’s tax and other financial records” in finding that he “may not have acted with reckless

disregard of whether the taxes were being paid when he took no steps to direct that the $20,000.00

be applied exclusively to” paying the IRS. Id.

       There are also two Fourth Circuit cases relevant here. The Third Circuit in Bedrosian cited

to United States v. Williams, 489 F. App’x. 655 (4th Cir. 2012), a case applying the willfulness

standard in the context of a FBAR penalty. The government also filed supplemental authority in

this case regarding United States v. Horowitz, 978 F.3d 80 (4th Cir. 2020), a more recent Fourth

Circuit decision concerning willful failure to file a FBAR.

       This Court discussed Williams in its original opinion in this case:

               In Williams . . . the defendant deposited over $7 million into two
               Swiss bank accounts and failed to report the income from those
               accounts to the IRS from 1993 to 2000. Williams, 489 F. App’x at
               656. In the fall of 2000, government authorities became aware of the
               accounts, the defendant retained counsel, and Swiss authorities froze
               both accounts. Even after facing significant government scrutiny
               regarding his compliance with federal reporting requirements, the
               defendant nevertheless filed an FBAR for tax year 2000 in which he
               did not disclose his interest in either Swiss account. The defendant
               also allocuted, in connection with a simultaneous criminal
               investigation, to having unlawfully failed to report the existence of
               the Swiss accounts on his 2000 FBAR. On these facts, the Fourth
               Circuit overturned the district court’s finding that the defendant’s
               violation of Section 5314 had not been willful, reasoning that the
               above-recited facts at least established reckless conduct. Id. at 660.

Bedrosian I, 2017 WL 4946433, at *5. On further review of the record in light of the Third

Circuit’s opinion, there are very few differences between the conduct in Williams and Bedrosian.




                                                 6
        Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 7 of 11




This Court erred when it concluded, as stated in the above discussion, that Bedrosian fully

cooperated with the IRS and did not make false statements.

       In Horowitz, the Court found several circumstances which warranted a finding of

willfulness. First, the Court explained that the defendants knew their interest income from

domestic bank accounts was taxable and that their foreign income was taxable, and it would make

no sense to conclude that foreign interest was not taxable. 978 F.3d at 89-90. Next the Court

found that the foreign account was set up with “‘hold mail’ service, which the bank knew would

and did assist U.S. clients in concealing assets and income from the IRS.” Id. at 90. Even though

defendants denied requesting this service, the Court noted they would have become aware of it.

Id. The Court also noted that the amounts in the account were significant and thus not “susceptible

to being overlooked.” Id. Lastly, the Court noted that they answered “no” to a question on their

tax returns asking whether they had a foreign bank account. Id. Even if they did not review the

returns, they signed them “representing to the IRS, under the penalties of perjury, that the returns

were accurate.” Id.

       There are a few other District Court cases which apply the objective recklessness test in

the context of a willful violation of the FBAR reporting requirement. In Brounstein v. United

States, the Court found that Brounstein’s actions demonstrated a reckless disregard for whether

taxes were being paid. No. 90-6393, 1992 WL 10478, at *3 (E.D. Pa. Jan. 16, 1992) (Dalzell, J.),

aff’d, 979 F.2d 952 (3d Cir. 1992). The Court’s finding was based on the following facts:

               Brounstein signed every quarterly employment tax return showing
               the amount of tax due. No check was ever remitted with the returns.
               Since Brounstein signed nearly every check [the company] issued,
               he knew there were no checks in favor of the Internal Revenue
               Service for payroll taxes withheld.




                                                 7
             Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 8 of 11




Id. In Abel v. United States, the Court specifically contrasted Brounstein finding that “the debtor

signed only a few checks to creditors, and did not sign or prepare tax returns.” 200 B.R. 816, 824

(E.D. Pa. 1996) (DuBois, J.). The Court noted that

                  [t]hese differences are important because the greater control and
                  responsibility one has over the taxes and finances of company, and
                  over the payment of creditors, the sooner one ‘clearly ought to have
                  known’ of the risk that withholding taxes were not paid. In some
                  situations where the taxpayer had greater immediate control over
                  and responsibility for a company’s finances, bookkeeping or check
                  writing, knowledge that the company has financial difficulties could
                  be sufficient to establish recklessness with respect to nonpayment of
                  taxes, but that is not true in this case.

Id.

            Most recently, in Samango v. United States, Judge Tucker found that Samango acted

willfully in failing to pay taxes because he “ought to have known that there was a grave risk that

withholding taxes were not being paid and he was in a position, if not the best position, to find out

for certain very easily.” No. 17-2484, 2019 WL 2525741, at *8 (E.D. Pa. June 18, 2019), aff’d,

No. 19-2682, 2020 WL 6336021 (3d Cir. Oct. 29, 2020). The Court based this finding on five

facts: (1) Samango “had, at a minimum, some level of knowledge about [the] business,” (2) he was

a part owner of the business, (3) he later became President of the business and signed “state tax

returns and other documents submitted to state authorities communicating detailed information

about [the] business,” (4) he knew that the business “was not paying state unemployment

compensation taxes and failed to make payments to the State Workers’ Insurance Fund,” and (5)

he knew that the business “had ‘little experience’ in business and subcontracting.” Id. at *13.

      VI.      Analysis

            The specific question on remand from the Third Circuit is whether Bedrosian acted

willfully when he failed to list one of his two Swiss bank accounts on his 2007 FBAR. Based on



                                                   8
        Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 9 of 11




the legal standard and supplemental findings of fact laid out above, this Court finds that

Bedrosian’s actions were willful because he recklessly disregarded the risk that his FBAR was

inaccurate. The Court notes that the concept of willfulness encompasses both knowing and

reckless conduct. As the Third Circuit emphasized, in the law of taxation, reckless conduct can be

violative of IRS statutes and/or rules, from an objective point of view, even if not “willful” from a

subjective point of view.

       Previously this Court did not consider whether, when his 2007 FBAR filing came due,

Bedrosian “(1) clearly ought to have known that (2) there was a grave risk that [an accurate FBAR

was not being filed] and if (3) he was in a position to find out for certain very easily.” Carrigan,

31 F.3d at 134 (quoting Vespe, 868 F.2d at 1335 (internal quotation omitted)). The Court thus left

the impression it did not consider whether Bedrosian’s conduct satisfies the objective recklessness

standard articulated in similar contexts.

       The most factually similar case to this one is Horowitz. In Horowitz, the Fourth Circuit

found that even if the Horowitzes were not aware of the FBAR reporting requirement, based on

their knowledge of taxes on interest income, it did not make sense for them to conclude that their

foreign accounts would not be taxed. Here, Bedrosian knew about the FBAR requirement because

his prior accountant told him about it. The Fourth Circuit also noted that the Horowitzes used

“hold mail” service, as did Bedrosian. The Horowitzes had a significant amount of money in their

accounts, which the Court found meant the accounts were not easily overlooked. The amount in

their account was comparable to the amount in Bedrosian’s accounts (around $1.6 million

compared to around $1.9 million). Lastly, the Fourth Circuit found that even if the Horowitzes

did not review their taxes, they signed them and were thus representing their answers to the




                                                 9
        Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 10 of 11




government under penalty of perjury. Bedrosian also claims to not have reviewed his FBAR

closely, but he like the Horowitzes signed the form.

       While the majority of cases applying the recklessness test do not concern FBAR filings,

they emphasize the importance of how an individual’s general awareness of a business’s operations

can impact the analysis of willfulness when it comes to evaluating their actions. These cases

generally suggest that when a taxpayer is responsible for reviewing tax forms and signing checks,

the taxpayer is responsible for errors that would have been apparent had they reviewed such forms

and checks closely. In this instance, if Bedrosian had looked at the forms he signed, it is reasonable

to conclude that he should have noticed the amount stated for the accounts was not accurate. On

the 2007 FBAR, the box indicating that there is less than one million dollars in his account is

checked. During trial, the following exchange occurred:

               Q. Your UBS accounts had more than $10,000 in them in 2007?

               A. Oh, absolutely. Yes.

               Q. In fact, you knew that your 6167 account had over 1 million
               dollars in it?

               A. I’m sorry, you keep confusing me with the account number, but
               a 236.167, yes, had over a million dollars in it. That was the main
               account.

Even if Bedrosian did not know that there were two accounts, the stated amount should have

prompted him to investigate further, which he could have done easily by contacting the bank.

Further, based on Third and Fourth Circuit precedent, claiming to not have reviewed the form does

not negate recklessness. Thus, the Court can infer that Bedrosian had reason to know of his second

overseas account and that he did not disclose it.

       Of importance here as well are the undisputed facts that Bedrosian received advice from

his tax preparer that he was breaking the law by not reporting his overseas bank accounts and that

                                                 10
          Case 2:15-cv-05853-MMB Document 86 Filed 12/04/20 Page 11 of 11




he was a sophisticated and successful businessman. Bedrosian knew or should have known the

form which he signed was inaccurate.

    VII.      Conclusion

         This Court, after review of the evidence, concludes that it must use a more expansive

concept of willfulness that includes reckless conduct considered from an objective point of view.

Accordingly, this Court concludes that Bedrosian’s conduct was willful under settled case law.

An appropriate Order follows.



O:\CIVIL 15\15-5853 Bedrosian v United States\15cv5853 memorandum on remand.docx




                                                               11
